Case 1:19-cv-01080-RM-MEH Document 80 Filed 02/20/20 USDC Colorado Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
                                  Magistrate Judge Michael E. Hegarty

  Civil Action No:          19-cv-1080-RM-ME                                     Date: February 20, 2020
  Courtroom Deputy:         Christopher Thompson                                 FTR: Courtroom A 501

  Parties:                                                      Counsel:

  POPSOCKETS LLC,                                               Matthew Groves
                                                                Rajeev Adlakha by phone

       Plaintiff,

  v.

  LORA SUZANNE WILCOX,                                          Lora Wilcox by phone
  BRADLEY JAMES WILCOX,                                         Bradley Wilcox by phone

       Defendant.

                                        COURTROOM MINUTES
                                       DISCOVERY CONFERENCE

  Court in session:         10:37 a.m.

  Court calls case. Appearances of counsel. Parties meet and discuss discovery disputes.

  Plaintiff notifies the Court Defendants have not been responding to discovery requests and
  requests the Court to Order the Defendants to answer their interrogatories, requests for
  productions, and to set dates for Plaintiff’s counsel to depose the Pro Se Defendants. The Court
  grants the request and orders the Defendants to respond to the Plaintiff’s discovery requests as
  stated on the record. The parties agree to schedule the depositions of the Defendants for the
  week of April 6, 2020.


  ORDERED: The Defendants shall respond to the discovery requests as stated on the record
           on or before March 21, 2020.



  Court in recess:          12:10 p.m.       Hearing concluded.
  Total in-court time:      01:33
  *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
  Litigation Services at (303) 629-8534.
